DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on December 22, 2020 has been considered and entered.
Accordingly, claims 6-10 and 43-61 are pending in this application. Claims 6-10 are currently amended; claims 43-61 are new; claim 11 is canceled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2020 is in compliance with the provisions of 37 CFR 1.9.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10, 44-47, and 50-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites “the qubit” in line 3. There is insufficient antecedent basis for this limitation in the claim. The qubit is introduced in claim 8.
Claim 10 recites “wherein the security test logic system is configured to” in lines 1-2. It is unclear whether the security test logic system configuration recited in the claim is a new configuration or 
Claim 44 recites “the third bit string” in line 1. There is insufficient antecedent basis for this limitation in the claim. Perhaps applicant may want to recite “the associated bit string” instead.
Claim 45 and 56 recite the limitation “wherein the measurement device comprises at least one detector for detecting particles” in lines 1-2 and “particles being detected by detectors in the measurement devices” in lines 3-4. It is unclear whether at least one detector and detectors are the same or different detectors. Further, there is insufficient antecedent basis for the term “the measurement devices” in the claim. Perhaps applicant may want to recite “particles being detected by the at least one detector in the measurement device” in lines 3-4 instead.
Claims 46 and 50 recite both an apparatus and a method in the same claim which creates confusion as to when direct infringement occurs. It is unclear whether infringement occurs by using the random number generator using a different security test logic system or when the security test logic system is practiced by a different random number generator. See MPEP 2173.05(p)(II). Further, claim 46 recites “wherein the security test logic system is configured to” in lines 1-2. It is unclear whether the security test logic system configuration recited in the claim is a new configuration or additional configuration of the security test logic system in parent claim 6. If it is an additional configuration, examiner suggest reciting “wherein the security test logic system is further configured to” instead. Further, claim 46 recites “baseline histograms” in line 7 and 9, and “test histograms” in lines 8 and 9. It is unclear whether the base histograms and test histograms recited in line 9 are the same base histograms and test histograms recited in lines 7 and 8 respectively. If they are the same histograms, examiner suggests amending the claim to read “comparing the baseline histograms with the test histograms” in line 9.

Claim 53 recites “the qubit” in line 2. There is insufficient antecedent basis for this limitation in the claim. The qubit is introduced in claim 52.
Claim 55 recites “the third bit string” in line 1. There is insufficient antecedent basis for this limitation in the claim. Perhaps applicant may want to recite “the associated bit string” instead. Further, the claim recites “a plurality of measurement settings” in line 2. It is unclear whether this is the same or a different plurality of measurement settings recited in the parent claim 50 line 16.

Response to Arguments
Applicant’s arguments, see remarks pages 9-13, filed 12/22/2020, with respect to the 35 U.S.C. 102 rejection of claims 6-9 and 35 U.S.C. 103 rejection of claim 10 have been fully considered and are persuasive.  The 35 U.S.C. 102 rejection of claims 6-9 and 35 U.S.C. 103 rejection of claim 10 has been withdrawn.

Allowable Subject Matter
Claims 6-8, 43, and 48-49 are allowed. Claims 9-10, 44-47, and 50-61 would be allowable if rewritten to overcome the 35 U.S.C. 112(b) rejections.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 6 is directed to a system for generating a random bit string comprising, among other things, a security test logic system wherein the security logic system is configured to determine whether the plurality of quantum systems are approximately non-signaling. Claim 50 is directed to a system for generating a random bit string comprising, among other things, a security test logic system configured to perform a second security test to determine whether the plurality of quantum systems are approximately non-signaling. None of the prior arts relied upon teach or suggest determining or how to determine whether a plurality of quantum systems are approximately non-signaling.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLO C WAJE whose telephone number is (571)272-5767.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767
 


/Aimee Li/Supervisory Patent Examiner, Art Unit 2183